william prentice cooper iii petitioner v commissioner of internal revenue respondent docket nos 24178-09w 24179-09w filed date p filed two claims for a whistleblower award with r under sec_7623 i r c and r sent a letter to p denying the claims because an award_determination could not be made under sec_7623 i r c we earlier denied r’s motion to dis- miss for lack of jurisdiction holding that r’s letter was a determination conferring jurisdiction on this court 135_tc_70 r subsequently filed an answer to each petition p filed seeking review of r’s denial of the whistleblower claims r attached a memorandum summa- rizing the facts legal analysis and legal conclusion for r’s denials of p’s claims r moves for summary_judgment p objects asking us to undertake a complete re-evaluation of the facts and take whatever steps are necessary to detect an underpayment_of_tax held our jurisdiction in whistleblower cases does not include opening an administrative or judicial action to predetermine the tax_liability p failed to meet the threshold requirements for a whistleblower award joseph g giannola and robert j mauceri for petitioner holly h styles and alex shlivko for respondent opinion kroupa judge these cases are before the court on respondent’s motions for summary_judgment filed pursuant verdate 0ct date jkt po frm fmt sfmt v files cooper sheila united_states tax_court reports to rule respondent contends that he is entitled to summary_judgment as a matter of law because petitioner has not met the threshold requirements for a whistleblower award under sec_7623 we shall grant respondent’s motions background the following information is stated for purpose of resolving the pending motions at the time of filing the petitions peti- tioner resided in nashville tennessee petitioner an attorney submitted two form sec_211 applica- tion for award for original information whistleblower claims to the internal_revenue_service irs in con- cerning alleged violations of the code he alleged in the two claims that certain parties had failed to pay millions of dol- lars in estate and generation-skipping_transfer_tax peti- tioner alleged in one claim that a_trust having over dollar_figure mil- lion in assets was improperly omitted from the gross_estate of dorothy dillon eweson ms eweson resulting in a pos- sible dollar_figure million underpayment in federal estate_tax he alleged in the other claim that ms eweson impermissibly modified two trusts as part of a scheme to avoid the genera- tion-skipping transfer_tax the trusts at issue had a com- bined value of over dollar_figure million at the time of ms eweson’s death in petitioner obtained the information reported in the claims by representing the guardian of a purported trust bene- ficiary he verified the information by examining the public records and the records of his client petitioner submitted additional supporting information several months after submitting the claims respondent’s whistleblower office whistleblower office notified petitioner that it had received the whistleblower claims the whistleblower office explained that petitioner’s information would be used to determine whether to further investigate the alleged violations the whistleblower office also told petitioner that he would be informed at the conclu- sion of the review and investigation whether his information met the criteria for paying an award all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner the whistleblower office reviewed the information peti- tioner provided in the whistleblower claims the whistle- blower office forwarded the information to the irs office with subject matter jurisdiction over the issues raised after that office reviewed the information provided by petitioner respondent concluded that no administrative or judicial action would be taken against the taxpayer the whistleblower office sent petitioner a letter stating that respondent had considered petitioner’s whistleblower claims it explained that a sec_7623 award determina- tion could not be made for either claim because petitioner did not identify any federal tax issues upon which the irs would take action the letter further explained that an award was not warranted for either claim because petitioner’s informa- tion did not result in the detection of any underpayments of tax petitioner filed two separate petitions in this court in response to respondent’s denials of the whistleblower claims respondent the petitions respondent attached an undated memorandum from norman wilson an irs estate_tax attorney eta as an exhibit to the answer in docket no 24179-09w the memorandum summarizes the facts legal analysis and legal conclusion for respondent’s denials of petitioner’s claims filed answers to respondent filed the summary_judgment motions that are presently before the court petitioner objects to the motions discussion we are asked to decide whether summary_judgment is appropriate in this whistleblower matter summary judg- ment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to inter- rogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a respondent filed motions to dismiss for lack of jurisdiction on the grounds that respondent had not issued award_determination notices to petitioner we determined that the whistleblower office’s letters to petitioner constituted determination notices and denied respondent’s motions to dismiss see 135_tc_70 the memorandum was not filed in docket no 24178-09w verdate 0ct date jkt po frm fmt sfmt v files cooper sheila united_states tax_court reports decision may be rendered as a matter of law see rule b 118_tc_226 the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 we grant summary_judgment cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication see 326_us_1 respondent moves for summary_judgment on the grounds that there remain no genuine issues of material fact for trial petitioner asserts that there are genuine issues of material fact because respondent failed to properly investigate facts relevant to petitioner’s whistleblower claims he argues fur- ther that respondent failed to apply the correct law in deter- mining the merits of his claims petitioner asks us to direct respondent to undertake a complete re-evaluation of the facts in this matter begin an investigation open a case file and take whatever other steps are necessary to detect an under- payment of tax generally an individual who provides information to the secretary that leads the secretary to proceed with an administrative or judicial action shall receive an award equal to a percentage of the collected_proceeds sec_7623 thus a whistleblower award is dependent upon both the initiation of an administrative or judicial action and collec- tion of tax proceeds petitioner seeks to litigate whether any federal estate_tax or gift_tax is due from the taxpayer our jurisdiction in a whistleblower action is different from our jurisdiction to review a deficiency determination we have jurisdiction in a deficiency action to redetermine whether there is any income estate or gift_tax due see sec_6214 in a whistleblower action however we have jurisdiction only with respect to the commissioner’s award_determination see sec_7623 our jurisdiction under sec_7623 does not contemplate that we redetermine the tax_liability of the taxpayer moreover although congress authorized the court to review the secretary’s award_determination congress did not authorize the court to direct the secretary to proceed with an administrative or judicial action congress has verdate 0ct date jkt po frm fmt sfmt v files cooper sheila cooper v commissioner charged the secretary with the responsibility of seeking tax revenue in every possible situation sec_7601 and sec_7602 respondent has explained why he determined that there was no estate or gift_tax due on the facts petitioner presented petitioner may disagree with respondent’s legal conclusions for why there was no federal estate or gift_tax due never- theless whistleblower awards are preconditioned on the sec- retary’s proceeding with an administrative or judicial action sec_7623 if the secretary does not proceed there can be no whistleblower award finally respondent properly processed petitioner’s whistle- blower claims but did not collect any amount of tax interest or penalty from the taxpayer based on petitioner’s informa- tion because a whistleblower award is calculated as a percentage of collected_proceeds if the commissioner collects no proceeds there can be no whistleblower award sec_7623 we shall grant summary_judgment to respondent in each docket appropriate orders and decisions will be entered f verdate 0ct date jkt po frm fmt sfmt v files cooper sheila
